Case: 21-60004     Document: 00516278235         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       April 13, 2022
                                  No. 21-60004
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Jennifer Lisbeth Garcia-Hernandez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 684 905


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Jennifer Lisbeth Garcia-Hernandez is a native and citizen
   of Honduras. She petitions for review of the decision by the Board of
   Immigration Appeals (BIA) dismissing her appeal from the denial by the
   immigration judge (IJ) of her application for asylum, withholding of removal,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60004      Document: 00516278235          Page: 2   Date Filed: 04/13/2022




                                    No. 21-60004


   and protection under the Convention Against Torture (CAT). The BIA
   affirmed the IJ’s conclusion that Garcia-Hernandez failed to show that the
   harm she suffered in the past, and that she fears in the future, was or would
   be based on her membership in a cognizable particular social group (PSG).
           We lack jurisdiction to consider Garcia-Hernandez’s contention that
   she did or would face harm on account of her anti-gang political opinion
   because she did not raise that argument before the BIA.             8 U.S.C.
   § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009). Garcia-
   Hernandez has also failed to raise, and thereby abandoned, any challenge to
   the resolution of her CAT claim or to the BIA’s refusal to consider her
   proposed PSG of “women in Honduras.” See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003).
           The BIA did not err in concluding that Garcia-Hernandez’s proposed
   PSG of “females targeted by gang members in Honduras” is fatally circular
   in that it is defined primarily by the persecution that the group members
   suffer. Jaco v. Garland, 24 F.4th 395, 405 & n.4, 407 (5th Cir. 2021) (holding
   that a PSG’s “immutable characteristics must make the group sufficiently
   particularized and socially distinct without reference to the very persecution
   from which its members flee”).
           The petition for review is DENIED in part and DISMISSED in
   part.




                                         2